* Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 1 of 18

 

 

 

 

;
cpa =

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK EL BCTRONICALLY FIED
eee eee ee eee ee eee ee eee eee ee eee x Tee ds
ZAKUNDA-ZE HANDBERRY, et al., : DATE FILED:
Plaintiffs, :
-against- MEMORANDUM DECISION

 

AND ORDER

WILLIAM C. T . i
HOMPSON, JR., et al., 96 Civ. 6161 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs, a class of inmates incarcerated at facilities operated by Defendant New York
City Department of Corrections (the “DOC”), brought this action in 1996 against the DOC and
Defendant New York City Department of Education f/k/a New York City Board of Education (the
“DOE”) alleging that they were not receiving educational services that they are eligible for under
New York Education Law. (See Compl., ECF No. 1.) The DOC, DOE, and the former DOC and
DOE officials named as Defendants (collectively, the “City Defendants”) move for an order
overruling Plaintiffs’ objections to Dr. Peter Leone’s Second Report on the Status of Education
Services for Youth Aged 16-21 at Rikers Island (the “Second Report”) and Third Report on the
Status of Education Services for Youth Aged 16-21 at Rikers Island (the “Third Report”) and
adopting certain findings from the Third Report. (ECF No. 293.) Plaintiffs oppose the motion and
request that this Court reappoint Dr. Leone for an additional two-year period to assess the DOC’s
and DOE’s current compliance with this Court’s March 31, 2016 Order (the “2016 Order”)
concerning the provision of educational services to eligible inmates. (See P1l.’s Mem. in Opp’n to
City Defendants’ Mot. for Partial Confirmation (“Third Report Opp’n”), ECF No. 294, at 3.)

The City Defendants’ motion is GRANTED as to their request that this Court overrule

Plaintiffs’ objections. The City Defendants’ request that this Court adopt certain findings in the
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 2 of 18

Third Report is also GRANTED to the extent that the findings are factual in nature and have not
been controverted by Plaintiffs. The City Defendants’ request is DENIED to the extent that they
seek review of Dr. Leone’s legal conclusions as to whether the City Defendants were in compliance
with their obligations under the 2016 Order.' Plaintiffs’ request that this Court reappoint Dr. Leone
to monitor the current status of the City Defendants’ compliance with the 2016 Order is DENIED
without prejudice.
I. FACTUAL AND PROCEDURAL BACKGROUND

Plaintiffs filed this class action in 1996. The Plaintiff class consisted of inmates aged
sixteen and seventeen (“Adolescent Inmates”) and inmates ranging in age from eighteen to twenty-
one (“Adult Inmates”) incarcerated at DOC facilities who alleged that they were not receiving
educational services from the DOE that they were eligible for under New York Education Law.
(See Compl., ECF No. 1.) In 2000, judgment was entered against Defendants. (See Opinion
Granting Declaratory Judgment, ECF No. 81.) In 2002, Judge Constance Baker Motley issued a
comprehensive injunction (the “2002 Injunction”) requiring Defendants to provide a wide range
of educational services and establishing procedures for the provision of those services. Handberry
v. Thompson (“Handberry I’), 219 F. Supp. 2d 525, 546-51 (S.D.N.Y. Aug. 28, 2002). On appeal,
the Second Circuit affirmed certain paragraphs of the 2002 Injunction, vacated others without

remand, and remanded nine paragraphs for a determination of “which, if any of the remanded

 

!'Yn their Notice of Motion, the City Defendants seek an order that, inter alia, “adopt[s] Dr. Leone’s findings
of substantial compliance during the period covered by the Third Report as to (1) adolescent . . . inmates
(all paragraphs of the [2016] Order); (2) the [DOE] (all paragraphs of the [2016] Order); and (3) [the] City
Defendants as to paragraph 3.” (Notice of Mot., ECF No. 293.) However, as discussed infra, Dr. Leone
did not expressly find that the DOE was in substantial compliance with all paragraphs of the 2016 Order or
that the City Defendants were in substantial compliance with paragraph three. Nor did Dr. Leone expressly
find that the City Defendants were in substantial compliance with their obligations under all paragraphs of
the order as to adolescent inmates.
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 3 of 18

paragraphs of the [2002] [I]njunction are ‘necessary to correct the violation of the [flederal right
of a plaintiff or plaintiffs,’ and limit the injunction thereto.” Handberry v. Thompson (“Handberry
IT”), 446 F.3d 335, 356 (2d Cir. 2006) (quoting 18 U.S.C. § 3626(a)(1)(A)).

On remand, Plaintiffs moved to modify the injunction. (See Order dated June 10, 2014
(“2014 Order”), ECF No. 203, J 1.) The City Defendants opposed the motion, arguing that their
practices had changed such that the relief ordered in the 2002 Injunction was no longer warranted,
even to the extent that it would be consistent with the Second Circuit’s mandate. (/d.) Thereafter,
the action was referred to Magistrate Judge James C. Francis for general pretrial management and
a report and recommendation on Plaintiffs’ motion. (ECF No. 185.)

To facilitate the resolution of the motion, Magistrate Judge Francis issued an Order dated
June 10, 2014 (the “2014 Order”) that, among other things, appointed Dr. Peter Leone “to collect
and evaluate facts relating to the provision of educational services to DOC inmates between the
ages of 16 and 21 insofar as those facts will assist the court in modifying the [2002] Injunction in
accord with the mandate of the Second Circuit.” (2014 Order J 6.) The 2014 Order also provided,
among other things, that “[w]ithin 21 days of the date that [Dr. Leone] files his report, each party
may submit any objections or comments.” (Id. J 8.) By Memorandum Decision and Order dated
September 9, 2014, this Court overruled the City Defendants’ objections and affirmed the 2014
Order. (ECF No. 207.)

On January 30, 2015, Dr. Leone submitted a report (the “2015 Report”) in accordance with
the 2014 Order. (See Report and Recommendation dated December 2, 2015, ECF No. 230, at 8.)
The City Defendants filed objections to Dr. Leone’s 2015 Report. Cd.) After reviewing the
objections, Dr. Leone submitted an amended report (the “Amended 2015 Report”) and a

memorandum responding to the objections. (/d.) In the interim, Plaintiffs filed a proposed order
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 4 of 18

modifying the injunction in light of the 2015 Report. (Id.) The City Defendants opposed Plaintiffs’
proposed order but did not file objections to the Amended 2015 Report. (id. at 8-9.)

On December 2, 2015, Magistrate Judge Francis issued a Report and Recommendation
(“Magistrate Judge Francis’s Report”) recommending that this Court make certain modifications
to the 2002 Injunction in light of Plaintiffs’ proposed order, the City Defendants’ objections to the
2015 Report, and the Amended 2015 Report. (id) The City Defendants filed objections to
Magistrate Judge Francis’s Report.2_ (See ECF No. 241.) By Memorandum Decision and Order
dated March 31, 2016, this Court overruled the City Defendants’ objections to Magistrate Judge
Francis’s Report. (ECF No. 251.) On the same day, this Court issued the 2016 Order, which
amended the 2002 Injunction in the manner proposed in Magistrate Judge Francis’s Report. (ECF
No. 250.) The 2016 Order contains five substantive paragraphs relating to the provision of
educational services and “appoints Dr. Peter Leone to continue as this Court’s expert and monitor
to serve a two-year term from the date of this Order” on substantially the same terms as the 2014
Order. Ud. f§ 1-6.) The 2016 Order further states that Dr. Leone “will assess the DOE and DOC’s
Compliance with this Order and provide this Court with semi-annual reports specifically
identifying any areas of non-compliance. Dr. Leone in his reports may also recommend specific
changes in DOE and DOC policies and procedures.” (Jd. { 6.)

Dr. Leone issued his first report pursuant to the 2016 Order on February 1, 2017 (the “First
Report”). (See Letter from Janice Birnbaum to this Court dated Feb. 27, 2017, Ex. 1, ECF No.

257-1.) Neither party filed objections to the First Report.

 

2 The City Defendants’ objections were set forth in a memorandum of law filed in support of a motion to
terminate the 2002 Injunction as to Adolescent Inmates. (See City Defendants’ Notice of Mot., ECF No.
239.) The City Defendants subsequently withdrew that motion. (See Letter from Matthew Weiser to this
Court dated April 21, 2016, ECF No, 253.)
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 5 of 18

By letter dated January 5, 2018, the City Defendants informed this Court that Dr. Leone
had issued the Second Report on December 19, 2017 and requested an extension of time to file
objections to or a motion to modify or adopt it. (ECF No. 258.) Although the 2016 Order does
not contemplate the filing of objections, the City Defendants asserted that they were entitled to file
objections “pursuant to Federal Rule of Civil Procedure 53(f)(2).? (id) At the time the City
Defendants submitted their letter, Plaintiffs’ counsel did not assert that Dr. Leone’s reports were
not subject to the procedures set forth in Rule 53. In fact, the City Defendants stated in their letter
that “Plaintiffs’ counsel consent to this request.” (/d.) This Court granted the City Defendants’
request for an extension of time to file objections. (Memo Endorsement, ECF No. 259.)

By letter dated February 8, 2018, the parties informed this Court that they intended to meet
with Dr. Leone before he issued the Third Report and requested that the parties be permitted to
combine their objections to the Second and Third Reports into one set of papers. (ECF No. 265.)
This Court granted the parties’ request. (Memo Endorsement, ECF No. 266.)

On September 28, 2018, before the time to file objections had passed, pursuant to the Prison
Litigation Reform Act, 18 U.S.C. § 3626(b), the DOC and DOE moved to terminate the 2016
Order as to Adolescent Inmates, and the DOE moved to terminate the 2016 Order as to Adult
Inmates. (ECF No. 271.) Plaintiffs opposed the motion, (Mem. in Opp’n to City Defs.’ Mot. to
Partially Terminate Prospective Relief (‘Opp’n to Termination”), ECF No. 278), and requested
oral argument. (Letter from Daniel Stone to this Court dated Oct. 26, 2018, ECF No. 280.) In
their opposition papers, Plaintiffs noted that Defendants’ motion triggered an automatic stay

pursuant to § 3626(e)(2)(A) of the Prison Litigation Reform Act and requested that this Court

 

3 As further discussed infra, Rule 53 concerns court-appointed special masters. Rule 53(f)(2) provides that
“(a] party may file objections to—or a motion to adopt or modify—{a] master’s order, report, or
recommendations no later than 21 days after a copy is served, unless the court sets a different time.”

5
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 6 of 18

“postpone the automatic stay because good cause exists given Plaintiffs’ need to conduct discovery
after the City Defendants transferred Plaintiffs to a wholly new type of correctional facility, subject
to another agency’s supervision.” (Opp’n to Termination at 13.) Plaintiffs explained that on
October I, 2018, New York City implemented a “Raise the Age” statute, which raised the age of
criminal responsibility under New York State law from sixteen to eighteen years old. (/d. at 1,
13); see also N.Y. Crim. Pro. Law § 1.20(44) (defining an “Adolescent Offender” as “a person
charged with a felony committed on or after October first, two thousand eighteen when he or she
was sixteen years of age or on or after October first, two thousand nineteen, when he or she was
seventeen years of age’’). In implementing the statute, the DOC transferred all of the sixteen- and
seventeen-year-old Plaintiffs from Rikers Island to a new facility, enrolled them in a new high
school, and subjected them to new rules and supervision under the DOC and Administration for
Children’s Services. (Opp’n to Termination at 1.)

Thereafter, Plaintiffs filed objections to the Second and Third Reports. (Pls.’ Objs. to Dr.
Peter Leone’s Second & Third Monitoring Reports (“Objs.”), ECF No. 284.) The City Defendants
advised this Court by letter that “the City Defendants are not raising any formal objections to the
Second and Third Reports.” (Letter from Janice Birnbaum to this Court dated Nov. 2, 2018, ECF
No. 285.)

By Order dated November 6, 2018, this Court granted Plaintiffs’ requests for a
postponement of the automatic stay and for oral argument. (ECF No. 286.) On November 9, 2018,
the City Defendants informed this Court that “the City Defendants are withdrawing their motion
for partial termination” and that “[w]ithdrawal has the effect of lifting the stay .. . of the [2016

Order].” (Letter from Janice Birnbaum to this Court dated Nov. 9, 2018, ECF No. 287.) The City
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 7 of 18

Defendants also “request[ed] permission to respond to [P]laintiffs’ objections to Dr. Leone’s
Second and Third Reports.” (/d.) This Court granted the City Defendants’ request.

On December 18, 2018, the City Defendants filed the instant motion, which requests that
this Court deny and overrule Plaintiffs’ objections to the Second and Third Reports and adopt
certain of Dr. Leone’s findings from the period covered by the Third Report.* (See Notice of Mot.
at 1; see also Mem. in Supp. of Mot. for Partial Confirmation of Special Master’s Third Report
(“Third Report Mem.”), ECF No. 294.) In addition to their previously filed objections concerning
specific findings in the Second and Third Reports, Plaintiffs filed an opposition to the City
Defendants’ motion that raises general arguments opposing the adoption of Dr. Leone’s findings
from the period covered by the Third Report.> (See Third Report Opp’n.) For reasons explained
below, neither Plaintiffs’ general arguments in opposition to the City Defendants’ motion nor their
specific objections to the Second and Third Reports provide a basis for this Court to reject Dr.
Leone’s factual findings.

Il. PLAINTIFFS’ GENERAL ARGUMENTS ARE WITHOUT MERIT

Plaintiffs argue that this Court should deny the City Defendants’ motion to adopt Dr.
Leone’s findings because: (1) Dr. Leone’s findings are not subject to “confirmation” under Rule
53 of the Federal Rules of Civil Procedure; (2) if this Court determines that Rule 53 applies,
Plaintiffs are entitled to discovery and evidentiary hearing prior to the adoption of Dr. Leone’s

findings; and (3) Dr. Leone’s findings are “stale” because circumstances have changed since the

 

4 The City Defendants note that “[s]ince the Third Report covers” the same period covered by the Second
Report, they “do not see a need to have the earlier [Second Report] formally adopted, except to the extent
that it is incorporated in the Third Report.” (Third Report Mem. at 1.)

5 Plaintiffs also object to the City Defendants’ submission of a declaration in support of their motion that
contains factual findings outside of the Third Report. (See Third Report Opp’n at 10 (citing Decl. of Tonya
Threadgill dated Dec. 18, 2018, ECF No. 295).) However, because this Court does not rely upon that
declaration in deciding this motion, it need not address Plaintiffs’ objections to the declaration.

7
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 8 of 18

Third Report was issued. (Third Report Opp’n at 3.) However, none of Plaintiffs’ arguments
provides a basis for this Court to reject the factual findings in the Third Report.
A. Dr. Leone’s Role as a Monitor

Plaintiffs assert that “Dr. Leone is not a... Special Master” under Rule 53 of the Federal
Rules of Civil Procedure. (/d.) Rather, he “functions as a court-appointed monitor or
an... expert” appointed pursuant to Rule 706 of the Federal Rules of Evidence. (/d.) Thus,
Plaintiffs argue, Defendants’ motion is “improper[]” because Dr. Leone’s “findings are not subject
to Rule 53 ‘confirmation.’” (/d. at 2, 4.)

But even if Dr. Leone is to be considered a court-appointed monitor or an expert, rather
than a Rule 53 Special Master, Plaintiffs offer no explanation as to why that distinction prevents
this Court from adopting Dr. Leone’s factual findings. Indeed, Judge Motley’s decision imposing
the 2002 Injunction indicates that this Court has the authority to do so. In that decision, Judge
Motley noted that a “court-appointed monitor, Dr. Sher Meisel, issued” a report on December 5,
2001 that “detail[ed] her observations regarding the provision of educational services on Rikers
Island.”° Handberry I, 219 F. Supp. 2d at 532. Like Dr. Leone, Dr. Meisel made findings based
on “numerous site visits..., interviews with inmates, consultations with [DOE] and DOC
employees and administrators, and an examination of [DOE] and DOC documents as well as
submissions of the parties.” Id. (see also Third Report at 3-4 (noting that Dr. Leone “visited

Rikers Island seven times for a total of 16 days” and “observed classroom instruction and

 

6 In the 2002 Injunction, Judge Motley reappointed Dr. Meisel to serve as a monitor for a two-year period
on terms substantially identical to those in the 2016 Order appointing Dr. Leone. (Compare Handberry v.
Thompson, 219 F. Supp. 2d 525, 551 (S.D.N.Y. 2002) (“The monitor will assess the City [D]efendants’
compliance with this order and provide the court and counsel with semi-annual reports specifically
identifying any areas of noncompliance. ... The monitor in her report may also recommend specific
changes in BOE and DOC policies and procedures.”), with 2016 Order § 6 (containing substantial identical
language quoted above.)
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 9 of 18

interviewed administrators, teachers, [DOE] and DOC support staff, and students” and reviewed
various documents).) Judge Motley “decline[d] [P]laintiffs’ initial invitation to a wholesale
adoption of [Dr. Meisel’s] Report” but “adopt[ed] specific factual findings contained in the
Report... which have been uncontroverted by the City [D]efendants’ submissions” and
“disregard[ed] [Dr. Meisel’s] legal conclusions.” Handberry I, 219 F. Supp. 2d at 532. On appeal,
the Second Circuit found that Dr. Meisel was not a “special master” because she “ha[d] not been
given a mandate to exercise quasi-judicial powers.” Handberry IT, 446 F.3d at 352. However, the
Second Circuit did not reverse the portion of Judge Motley’s decision adopting Dr. Meisel’s
findings and did not state or imply that Judge Motley lacked the authority to do so.

Plaintiffs’ concern that this Court’s adoption of Dr. Leone’s findings will “improperly
elevate Dr. Leone’s Reports to that of a Special Master” is unwarranted. (Third Report Opp’n at
3.) This Court will not simply defer to Dr. Leone’s findings or otherwise review those findings
pursuant to Rule 53. Instead, like Judge Motley, this Court will adopt only “specific factual
findings” in the Third Report” that are “uncontroverted” by Plaintiffs’ objections and will
“disregard [Dr. Leone’s] legal conclusions.” Handberry I, 219 F. Supp. 2d at 532.

B. Plaintiffs’ Request for Discovery and a Hearing

Plaintiffs argue that “this Court should afford Plaintiffs an opportunity to obtain discovery
and... receive evidence at an evidentiary hearing” or “resubmit the Third Report to Dr. Leone
and instruct him to supplement his findings.” (Third Report Opp’n at 7 (citing Fed. R. Civ. P.
§3(f).) But Plaintiffs rely solely on Rule 53 to support their argument. As explained above, this
Court is not reviewing the Third Report pursuant to Rule 53. Moreover, even if this Court were
to apply Rule 53, Plaintiffs would not be entitled to discovery, an evidentiary hearing, or an order

resubmitting the Third Report to Dr. Leone for further findings. Rule 53 provides, in part, that
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 10 of 18

“[iJn acting on a master’s . . . report, .. . the court must give the parties notice and an opportunity
to be heard.” Fed. R. Civ. P. 53(f)(1). Here, Defendants’ motion provided Plaintiffs with notice
of Defendants’ request that this Court adopt Dr. Leone’s findings, and Plaintiffs were given an
opportunity to be heard by submitting an opposition to that motion. While Rule 53 states that a
court “may receive evidence” and “may . . . resubmit [a report] to the master with instructions,” it
does not require that a court do so. Id.
C. Changes in Circumstances

Plaintiffs contend that this Court should not adopt the findings in the Third Report because
“all of Dr. Leone’s findings concerning [Adolescent Inmates] are now moot due to changed
circumstances.” (Third Report Opp’n at 8.) Plaintiffs explain that “[s]ince Dr. Leone issued his
Third Report, all [Adolescent Inmates] have been transferred off [of] Rikers Island and now reside
in anew type of facility currently operated jointly by the [DOC] and Administration for Children’s
Services.” (/d.) For similar reasons, Plaintiffs also contend that this Court should not adopt Dr.
Leone’s findings as to Adult Inmates. Plaintiffs assert that those findings are “stale” because
“Tdjuring the time Dr. Leone gathered facts, [Adult Inmates] were concentrated at the George
Motchan Detention Center ((GMDC’) on Rikers Island,” but “after Dr. Leone’s [Third] [Rleport,
DOC closed GMDC and substantially revised its approach to young adult housing.” (/d. at 9.)

However, the 2016 Order appointed Dr. Leone to “assess the DOE and DOC’s compliance
with this Order” and “provide . . . semi-annual reports” during the “two-year term from the date of
th[e] Order.” (2016 Order 6.) The two-year term ended on March 31, 2018. (See id.) The
events that Plaintiffs identify—the closure of GMDC and transfer of inmates off of Rikers Island—

occurred in June and October 2018, respectively. (See Opp’n to Termination at 1-2.) The fact

10
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 11 of 18

that such events occurred after Dr. Leone’s two-year term ended does not provide a basis for this
Court to reject the findings in the Third Report pertaining to that two-year term as inaccurate.
Il. PLAINTIFFS’ SPECIFIC OBJECTIONS ARE OVERRULED

Defendants seek confirmation of Dr. Leone’s findings as to Adolescent Inmates and the
DOE pertaining to all paragraphs of the Order, and as to the City Defendants pertaining to
paragraph three.

A. Paragraph One

Paragraph one of the 2016 Order provides, “All eligible inmates shall be provided a
minimum of 3 hours of educational services every school day.” In the Third Report, Dr. Leone
found that “[Adolescent Inmates] receive an average of five hours of education services each day”
and “[s]ome [Adult Inmates] receive an average of three hours of education services each day.”
(Third Report at 2.) Accordingly, Dr. Leone found the DOC and DOE in “partial compliance”
with paragraph one. (/d. at 4.) The City Defendants seek confirmation of Dr. Leone’s findings as
to sixteen- and seventeen-year-old inmates and as to the DOE. (See Third Report Mem. at 11, 17.)
Plaintiffs do not object to those findings. Thus, this Court adopts Dr. Leone’s factual findings as
to Adolescent Inmates and the DOE pertaining to paragraph one of the 2016 Order.

B. Paragraph Two

Paragraph two of the 2016 Order provides that “[pJlacement in a restrictive housing unit
does not change an eligible inmate’s entitlement to educational services” under the Order. In the
Third Report, Dr. Leone found that “[Adolescent Inmates] in restrictive housing on average receive
more than three hours of instruction each day” but “[Adult Inmates] in restrictive housing do not
receive three hours of instruction each day.” (Third Report at 2.) Dr. Leone therefore found the

DOC and DOE in “partial compliance” with paragraph two. (Third Report at 11.)

11
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 12 of 18

Defendants seek confirmation of Dr. Leone’s factual findings with respect to Adolescent
Inmates and the DOE. (See Third Report at 11-13, 18.) Plaintiffs argue that Dr. Leone’s “findings
with respect to [A]dolescent[] [Inmates] must be rejected, because the Reports are devoid of facts
concerning [the] City Defendants’ educational practices in adolescent restrictive housing units.”
(Objs. at 4.) However, in the Third Report, Dr. Leone explains that his findings are based, in part,
on his observations of classes during “site visits in 2017 and 2018” in which he “observe[d] classes
in the RNDC Annex for youth in three restrictive housing units: the . . . Transitional Restorative
Unit[], the mental observation unit, and protective custody.”” (Third Report at 8.) Based upon
these observations, Dr. Leone concluded that students in the RNDC Annex, where malé
Adolescent Inmates in protective custody attend school, (see Second Report at 8), “receive
education services and attend school in regular classrooms that are similar to those used by other
students with the exception of additional DOC staff in the classrooms.” (Third Report at 8.)
Plaintiffs contend that Dr. Leone’s conclusion is not supported by sufficient “factual data.” (Objs.
at 5.) In particular, Plaintiffs assert that Dr. Leone does not state “what classes [he] attended, what
information he derived from [his] visits, or how that information supports his substantial
compliance finding,” and does not indicate “whether he interviewed students or reviewed records.”
(id.) But the 2016 Order does not require Dr. Leone to provide any specific information to support
his findings, and Plaintiffs do not argue that Dr. Leone’s findings are inaccurate. Because the

arguments Plaintiffs raise do not constitute grounds to reject Dr. Leone’s findings, this Court

 

7 Plaintiffs note that Dr. Leone does not mention a fourth restrictive housing unit—the Second Chance,
Housing Unit (““SCHU”}—by name. (Objs. at 4.) However, earlier in his Third Report, Dr. Leone notes
that he “observed instruction in all classes when [he] visited facilities.’ (Third Report at 5.) Moreover,
Plaintiffs do not contend that the educational services in the SCHU differed from services in the other
restrictive housing units that are mentioned by name in the Third Report.

12
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 13 of 18

adopts Dr. Leone’s factual findings as to Adolescent Inmates and the DOE pertaining to paragraph

two of the 2016 Order.

C. Paragraph Three

4

Paragraph three of the 2016 Order provides that “[uJnless stated explicitly to the contrary,
any and all requirements set forth in [the 2016] Order shall apply to all of the schools, educational
programs, and methods of instruction operated by the [DOE] in [DOC] facilities.” Dr. Leone
found that the “DOC and DOE are in substantial compliance with this provision.” (Third Report
at 12.) Plaintiffs argue that “the facts revealed by the [Third] Report[] . . . preclude a finding of
substantial compliance.” (Objs. at 6.) However, none of the facts that Plaintiffs identify provide
a basis to reject Dr. Leone’s findings.

First, Plaintiffs point to Dr. Leone’s discussion of five Adult Inmates who did not receive
education while housed at the North Infirmary Command (“NIC”). (Ud. at 7.) In the Third Report,
Dr. Leone states that the students did not receive education because, “[a]ccording to staff, all had
indicated that they were not interested in participating in the education program.” (Third Report
at 11.) Plaintiffs contend that “[t]he omission of any information indicating that Dr. Leone verified
the proffered reason that five students missed education . .. undermines any conclusion that [the
DOC or DOE] is in substantial compliance.” (Objs. at 7.) But the 2016 Order does not require
Dr. Leone to take any particular steps in conducting his investigation. Moreover, Plaintiffs have
not identified any information suggesting that the proffered reason was inaccurate or warranted.
further inquiry. Plaintiffs’ subjective belief that Dr. Leone should have undertaken further
investigation does not provide this Court with grounds to reject his findings.

Second, Plaintiffs cite Dr. Leone’s statement that “between December 1, 2016 and April 1,

2017, 37 inmates from borough detention centers requested school services and 11 who remained

13
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 14 of 18

in DOC custody were transferred to jails with education programs at Rikers Island.” (Third Report
at 12.) Plaintiffs assert this statement provides “no cogent explanation of why 70% of prospective
students who had in fact requested education were not provided with it.” (Objs. at 7.) However,
Plaintiffs’ assertion is belied by their acknowledgment that the statement “implie[s] that some of
those 26 students left [DOC] custody.” (/d.) While Dr. Leone does not indicate how many of the
thirty-seven inmates left DOC custody, his reference to “1] who remained in DOC custody”
suggests that the twenty-six other inmates did mot remain in DOC custody. (Third Report at 12.)
Even if all twenty-six inmates remained in DOC custody but were not transferred to jails with
education programs, that would not, in itself, invalidate Dr. Leone’s finding of substantial
compliance. In making that finding, Dr. Leone expressly acknowledges that “[fJailure to place
eligible inmates in jails with services occurs,” but concludes that it is “not a systematic problem.”
Ud.)

Third, Plaintiffs highlight Dr. Leone’s reference to a student who did not receive
educational services while at the West Facility. However, while the Third Report states that the
student “did not receive education for several months,” it also notes that the student “was
subsequently transferred to a unit with a school program.” (Third Report at 11.) The fact that the
student was ultimately transferred to a unit where he could receive educational services supports,
rather than undermines, Dr. Leone’s finding that the City Defendants are in substantial compliance
with paragraph three.

Because the objections that Plaintiffs raise do not warrant the rejection of Dr. Leone’s
findings, this Court overrules Plaintiffs’ objections and adopts Dr. Leone’s factual findings as to

the DOC and DOE pertaining to paragraph three of the 2016 Order.

14
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 15 of 18

D. Paragraph Four

Paragraph four of the 2016 Order provides, “DOC shall ensure that each eligible inmate is
provided access to educational services consistent with this Order in a timely manner, including if
necessary providing escorts for travel to and from his or her place of educational instruction.” in
the Third Report, Dr. Leone found that “the DOC and DOE are in partial compliance on this item”
because “while access to school has improved, it is inconsistent.” (Third Report at 13.) Dr. Leone
explained that “inmates [he] interviewed . . . reported that on some school days, escorts did not
come to their units to take them to school or arrived more than an hour after the scheduled start of
school” and that “[o]n other units, staff reported incorrectly that school had been cancelled on days
[Dr. Leone] visited when, in fact, school was in session.” (/d.) Plaintiffs do not object to these
findings. Therefore, this Court adopts the factual findings as to Adolescent Inmates and the DOE
pertaining to paragraph four of the 2016 Order.® |

E. Paragraph Five
Paragraph five of the 2016 Order states that “[iJnmates who are disabled and identified as in need
for special education or related services shall receive such services.” Paragraph five further states
that, “[i]f necessary, an Individualized Education Plan (‘IEP’) or Special Education Plan (‘SEP’)

may be modified . . . consistent with legitimate penal objectives” and “such modifications shall be

the least restrictive necessary to accommodate the security needs of the jail.” In his Third Report,

 

8 The City Defendants claim that paragraph four of the 2016 Order “falls squarely within DOC’s purview
alone,” (Third Report Mem. at 18.) But that paragraph requires the DOC to ensure that eligible inmates
receive “access to educational services consistent with this Order.” (2016 Order { 4.) This language implies
that if the DOE does not offer the required educational services, the DOC will be unable to comply with
paragraph four. The City Defendants also assert that “[s]ince Dr. Leone found that [Adolescent Inmates]
received an average of five hours of educational services each school day[,] . . . the City Defendants are in
substantial compliance with this provision for [A]dolescent{] [Inmates].” (Third Report Mem. at 14.)
However, Dr. Leone did not expressly find that the City Defendants were in substantial compliance with
paragraph four. Even if the Third Report could be read to imply such a finding, it would be a legal
conclusion. As noted above, this Court will not consider Dr. Leone’s legal conclusions on this motion.

15
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 16 of 18

I
Dr. Leone finds “[t]he evidence shows that the DOC and DOE are in substantial compliance on

this provision.” (Third Report at 15.)

The City Defendants seek confirmation of Dr. Leone’s factual findings regarding
paragraph five as to Adolescent Inmates and the DOE. (See Third Report Mem. at 15-16, 18-19.)
Plaintiffs do not argue that Dr. Leone’s factual findings regarding Paragraph Five are inaccurate.
Rather, Plaintiffs contend that Dr. Leone’s finding of substantial compliance is a “summar[y]
conclu[sion] . . . with virtually no analysis of anything more than a few procedural requirements.”
(Objs. at 9.) But this contention is undermined by Plaintiffs’ acknowledgment that Dr. Leone
“review[ed] a random selection of [IEPs] and [SEPs].” (/d.) In addition, the Third Report states
that Dr. Leone had “discuss[ions] with teachers and counselors” and “interviewed students.”
(Third Report at 14.) As noted above, the 2016 Order does not require Dr. Leone to provide
specific factual information to support his findings.

Plaintiffs also assert that Dr. Leone found “material modifications to JEPs” but did not
assess whether the modifications were “legally justified.” (Objs. at 9-10.) But the Third Report
does not describe any modifications to students’ IEPs. Plaintiffs claim that Dr. Leone “finds that
on several IEPs, ‘several goals’ were replaced with ‘only one broader goal.’” Ud. at 9.) But the
Third Report makes clear that Dr. Leone is referring to a difference between IEPs and SEPs, not
to changes in students’ IEPs. (See Third Report at 14~15.) Moreover, Dr. Leone explains that this
difference is unsurprising, because “[b]y design, IEPs contain much more detailed information
about prior evaluations, student needs, and transition activities than the SEPs.” (/d. at 14.) Dr:
Leone also made further findings that suggest the differences between the IEPs and SEPs were not
material. Dr. Leone found the “SEPs were similar to the previously developed IEPs ... with a

couple of exceptions,” that the SEPs had “comparable instruction[] in the same academic areas as

16
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page17o0f18 |

\

on the IEPs,” and that the SEPs and IEPs “contained nearly identical frequency and intensity of
services.” (d. at 14-15.)

As with the previous paragraphs, Plaintiffs’ objections do not provide grounds to reject Dr.
Leone’s findings. Therefore, this Court overrules Plaintiffs’ objections and adopts Dr. Leone’s
factual findings as to Adolescent Inmates and the DOE pertaining to paragraph five of the 2016
Order.

IV. PLAINTIFFS’ REQUESTS ARE DENIED WITHOUT PREJUDICE

In their opposition to the City Defendants’ motion, Plaintiffs request that this Court
“continue the [2016] Order” and “reappoint Dr. Leone for an additional term of two years.” (Third
Report Opp’n at 3.) Plaintiffs’ request that this Court continue the Order is premature. Because
the City Defendants have withdrawn their motion for partial termination of the 2016 Order, it
remains in effect. Under the terms of the 2016 Order, Dr. Leone’s term expired on March 31,
2018. (See 2016 Order J 6.) If Plaintiffs believe that the transfer of Adolescent Inmates off of
Rikers Island, the closure of GMDC, or other events constitute “material change[s] ir
circumstances” that warrant Dr. Leone’s reappointment, Plaintiffs “may seek modification of the]
[2016] Order.? (id. 49.) Because Plaintiffs have not sought modification of the 2016 Order and
the City Defendants have not responded to Plaintiffs’ request that Dr. Leone be reappointed for

t

two years, Plaintiffs’ request for Dr. Leone’s reappointment is denied without prejudice."°

 

° Alternatively, if Plaintiffs believe that, due to a change in conditions that occurred after Dr. Leone issued
the Third Report, the City Defendants are not in compliance with one or more provisions of the 2016 Order,
Plaintiffs “may move to enforce . . . [the 2016] Order under the governing legal standards established by
the Federal Rules of Civil Procedure, any relevant statutes, and applicable case law.” (2014 Order { 10.) .

'0 Tn their reply brief, the City Defendants state that they “do not object to th[is] Court asking Dr. Leone to
do an additional report covering Spring 2019,” but do not address Plaintiffs’ request that Dr. Leone be
reappointed for another two years. (City Defs.” Reply Mem., ECF No. 303, at 3.)

17
Case 1:96-cv-06161-GBD-JCF Document 304 Filed 09/27/19 Page 18 of 18

Vv. CONCLUSION

The City Defendants’ motion, (ECF No. 293), is GRANTED as to the City Defendants
request that this Court overrule Plaintiffs’ objections to the Second and Third Reports. The City
Defendants’ request that this Court adopt findings in the Third Report is GRANTED to the extent
that those findings are factual in nature and uncontroverted by Plaintiffs. However, this Court
DENIES the City Defendants’ request to the extent that the City Defendants seek review of Dr.
Leone’s legal conclusions as to whether the City Defendants were in compliance with their
obligations under the 2016 Order. Plaintiffs’ request that this Court continue the Order and
reappoint Dr. Leone, (Third Report Opp’n at 3), is DENIED without prejudice.

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York

September 27, 2019 SQ a BG

ORG} B. DANIELS
United States District Judge

 

18
